DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 21, 2019.  Claims 1-9 are pending.  Claims 1, 8 and 9 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 21, 2019, May 13, 2019, July 31, 2019, February 7, 2020, December 30, 2020, April 2, 2021 and November 2, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2007/0216771 to Kumar.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar.
With respect to independent claims 1, 8 and 9, Kumar discloses an onboard information obtainer to obtain the onboard information corresponding to date and time from the onboard device mounted on a designated train being a train specified by a train number and the date and time externally designated (see paragraph [0063] and claim 12:  The on-board system 200 further includes environmental sensors 70 providing environmental data, such as time of day, weather, and/or lighting conditions, to the management unit 10. The management unit 10 integrates data received from the respective data sources, such as the audio/video system 14, locomotive system 30, and the environmental sensors 70, and stores the integrated information in memory 60. The integrated information may include video/audio data, locomotive control data, location data, such as GPS location, and time data.  An actual time source providing signals indicative of chronological date and time constituting time tag data for the imaging data.); 
a specific event detector to specify time at which a specific event occurs by analyzing the onboard information obtained by the onboard information obtainer (see paragraphs [0024] and [0046]: Event data transmission may be configured to occur based on various locomotive conditions, geographic locations, and situations. In addition, event data may be either pulled (requested) or pushed (transmitted) from the locomotive.  Event data transmission may be configured to occur based on various locomotive conditions, geographic locations, and situations. In addition, event data may be either pulled (requested) or pushed (transmitted) from the locomotive.); 
a ground information obtainer to obtain the ground information in a certain period including the time at which the specific event detected by the specific event detector occurs from the ground device (see paragraph [0041] and [0061]:  the locomotive may be a remote controlled locomotive (RCL) where the remote operator may use the images to determine whether the vehicle is moving either forwards and/or backwards.  Continuous video images may be captured and stored and/or the images may be relayed, either real-time or delayed, to the operator on another locomotive or outside the train consist. The MDSC also uses the system to perform remote monitoring of the locomotive and surrounding elements such as the rail, signaling, and crossing equipment.  The system may be employed to select specified data to be stored and/or transmitted to the off-board MDSC 310 under selected conditions such as when the locomotive approaches or reaches a desired location, wayside signaling device, at a specified time, and the like.); 
an external information obtainer to obtain external information including weather information in a certain period including the time at which the specific event detected by the specific event detector occurs (see paragraph [0060]: data can also be collected directly from various locomotive and environmental sensors 40, control circuits and devices, e.g., track geometry monitors, smoke and fire detectors, chemical or fuel detectors, engine on relay and emergency brake relay or other data collection devices, such the data event recorder, locomotives horn and bell indication and/or the like. Other environmental and operational parameters that may be observed and recorded may include but not be limited to: weather conditions, e.g., rain, snow, fog, and the like; horn and lights, track conditions, track topology, elevation direction and/or heading.); andPatent 
Attorney Docket No. a reproduction image generator to generate a reproduction image illustrating a past operation status of the designated train based on the onboard information, the ground information, and the system 14 may be configured to initiate imaging/observing, and transmitting video/audio data to the data storage 12 for recordation upon detection of an event, selected event, or based upon operational and environment parameters and the like.).  
With respect to dependent claim 2, Kumar discloses comprising: a display device to display the reproduction image generated by the reproduction image generator (see paragraph [0052]: The display unit 146 may feature selected video data and operational parameters including, but not limited to, wayside signal aspects, speed, power and the like. The display unit 146 may also feature a graphical display used to provide the train operator with the actual video image generated by the camera(s) 142.).  
With respect to dependent claim 3, Kumar discloses wherein a display device forming the onboard device is allowed to display the reproduction image generated by the reproduction image generator (see paragraphs [0052] and [0054]:  It may also be used to display supplemental information such as the profile of the upcoming portion of railway track, the estimated distance required to brake the train, the territorial coverage of the railway operating authority or other data, and the like.  This enhances the ability to determine the cause of an event. The capacity of the data storage 12 can be increased as required to store additional audio/video data or locomotive data. Again, this allows the management unit to direct the recording of a predetermined amount of video/audio data leading up to an event. Alternatively, the audio/video system 14 may be configured to initiate imaging/observing, and transmitting video/audio data to the data storage 12 for recordation upon detection of an event, selected event, or based upon operational and environment parameters and the like.).  
With respect to dependent claim 4, Kumar discloses a display information reproducer to generate display information for reproducing an image and character information displayed on a display device installed in an operator's room of the designated train based on the onboard information in the certain period (see paragraph [0052]: The audio/video system 14 may optionally feature a display unit 146 to show the train operator a wide variety of data intelligence gathered or information to facilitate operation or diagnostics of the locomotive.);  Patent 
Attorney Docket No. a device operating information reproducer to generate operating information for reproducing contents of operation executed on a device mounted on the designated train based on the onboard information in the certain period (see paragraphs [0052] and [0075]:  The display unit 146 may feature selected video data and operational parameters including, but not limited to, wayside signal aspects, speed, power and the like.  The user may be able to select image data by time tags, for example, to bracket a desired time period of image data to be viewed.); 
a ground information reproducer to generate operation status reproduction information for reproducing an operation status of the designated train based on the ground information in the certain period (see paragraphs [0007], [0041] and [0061]: remote monitoring, and diagnostic services that aid in resolving various railroad transportation issues.  The locomotive may be a remote controlled locomotive (RCL) where the remote operator may use the images to determine whether the vehicle is moving either forwards and/or backwards.  Continuous video images may be captured and stored and/or the images may be relayed, either real-time or delayed, to the operator on another locomotive or outside the train consist. The MDSC also uses the system to perform remote monitoring of the locomotive and surrounding elements such as the rail, signaling, and crossing equipment.  The system may be employed to select specified data to be stored and/or transmitted to the off-board MDSC 310 under selected conditions such as when the locomotive approaches or reaches a desired location, wayside signaling device, at a specified time, and the like.); 
an external display information generator to generate external display information indicating weather in a travel position of the designated train based on the external information in the certain period (see paragraph [0060]: data can also be collected directly from various locomotive and environmental sensors 40, control circuits and devices, e.g., track geometry monitors, smoke and fire detectors, chemical or fuel detectors, engine on relay and emergency brake relay or other data collection devices, such the data event recorder, locomotives horn and bell indication and/or the like. Other environmental and operational parameters that may be observed and recorded may include but not be limited to: weather conditions, e.g., rain, snow, fog, and the like; horn and lights, track conditions, track topology, elevation direction and/or heading.); and 
a display information synthesizer to generate the reproduction image by synthesizing the display information, the operating information, the operation status reproduction information, and the external display information(see paragraphs [0052] and [0054]:  It may also be used to display supplemental information such as the profile of the upcoming portion of railway track, the estimated distance required to brake the train, the territorial coverage of the railway operating authority or other data, and the like.  This enhances the ability to determine the cause of an event. The capacity of the data storage 12 can be increased as required to store additional audio/video data or locomotive data. Again, this allows the management unit to direct the recording of a predetermined amount of video/audio data leading up to an event. Alternatively, the audio/video system 14 may be configured to initiate imaging/observing, and transmitting video/audio data to the data storage 12 for recordation upon detection of an event, selected event, or based upon operational and environment parameters and the like.).     
With respect to dependent claim 5, Kumar discloses comprising: a memory to hold the display information, the operating information, the operation status reproduction information, and the external display information as reproduction information; and a reproduction controller to read out the reproduction information from the memory and output to the display information synthesizer, and make the display information synthesizer generate the reproduction image based on the output reproduction information (see paragraph [0073]: the download device 64 may be configured for downloading the entire contents of memory 60, or for downloading desired portions of the information stored in memory 60. The portions desired to be downloaded may be selected based on criteria such as time tags, GPS location, and/or RR landmark tags incorporated in the integrated information by the management unit 10. The download device 64 may be connected to the download player 66 for playing back the information saved on the download device 64. The download player 66 may also be used to play information stored in removable memory 62 when the removable memory 62 is installed in the download player 66, and to play information provided from the off-board processing center 300. The download player 64 may be capable of displaying the integrated information, including data, video, and graphical information, and may further be capable of synching to time tags, location information, and/or RR landmark tags encoded in the integrated information.).  
With respect to dependent claim 6, Kumar discloses wherein the reproduction controller executes a process of erasing the oldest reproduction information from the memory when the reproduction information held by the memory exceeds a certain value and a process of erasing the reproduction information recorded prior to current date and time by a certain period or longer out of the reproduction information held by the memory from the memory (see paragraph [0044]:  The data storage 12 is configured to exhibit sufficient capacity to capture and record data to facilitate performance of the functions disclosed herein. The data storage 12 provides of suitable storage capacity, such as 2 gigabytes of memory in an exemplary embodiment. In one embodiment, the data storage 12 uses flash memory. Data storage 12 may also include non-volatile random access memory (RAM). Moreover, as part of the data storage 12, in one configuration, the management unit 10 may include non-volatile memory for storage of diagnostic and status data.).  
With respect to dependent claim 7, Kumar discloses an audio reproducer to generate audio information output when the designated train is operated based on the onboard information in the certain period (see paragraph [0045]:  The data storage device 12 is preferably a solid-state, non-volatile memory of sufficient storage capacity to provide long-term data storage of the locomotive data, environmental data, video data and audio data for a significant period of time (e.g., 15 minutes) associated with a selected event.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661